

EXHIBIT 10.4


UNITED BANCORP, INC.
STOCK OPTION PLAN
AWARD AGREEMENT




THIS AGREEMENT is made as of the Grant Date set forth below by and between
United Bancorp, Inc. (the "Company"), and the undersigned participant
("Participant").


WHEREAS, Participant is a valuable and trusted employee or director of the
Company; and


WHEREAS, in consideration of the Participant's valuable contributions to the
Company, the Company wishes to grant the Participant an option to purchase
shares (the "Shares") of the Company's common stock, no par value per share
("Common Stock"), pursuant to and in accordance with the Company's 2005 Stock
Option Plan (the "Plan").


1.  
Definitions



Capitalized terms used herein shall have the meanings assigned to them in the
Plan, unless the context otherwise requires or unless otherwise defined herein.


2.  
Grant of Option



Pursuant and subject to the provisions of the Plan, the Company hereby grants to
Participant the right, privilege, and option to purchase the number of its
Shares at the exercise price per share set forth below:


Grant Date:


Number of Shares:


Exercise Price Per Share:


3.  
Time of Exercise of Option



This Option shall become exercisable in accordance with the following vesting
schedule:



 
Number of Years Elapsed From Date of Grant
Vesting %
 
1
33%
 
2
66%
 
3
100%



The Option may be exercised in whole or in part until the termination thereof
pursuant to this Agreement or the provisions of the Plan.
 
 

--------------------------------------------------------------------------------

 


4.  
Method of Exercise



The Option shall be exercised by delivery of written notice of exercise to the
President of the Company (or his designee) at the Company's principal place of
business, and the receipt of an acknowledgement of delivery from the President
(or his designee), setting forth the number of Shares with respect to which the
Option granted hereunder is to be exercised, accompanied by (a) a certified or
cashier's check or (b) Shares, or a surrender of Options for Shares, having an
aggregate Fair Market Value at the time of exercise equal to the aggregate
exercise price, or any combination thereof, in full payment of the aggregate
exercise price for the number of Shares specified. For purposes of the preceding
sentence, the Fair Market Value of an Option for Shares shall be the excess of
the aggregate Fair Market Value of the Shares to which the option relates over
the exercise price per share, times the number of Shares to which the option
relates. As soon as practicable after receipt of the notice of exercise and full
payment for the Shares purchased, the Company shall deliver certificates
representing such shares, provided that if any law or regulation requires the
Company to take any action with respect to the Shares specified in such notice
before issuance thereof, then the date of delivery of such Shares shall be
extended for the period necessary to take such action.


5.  
Expiration of Options



Pursuant and subject to the provisions of the Plan, the Option granted hereunder
shall expire upon the earlier of:


(a) 
The expiration of ten (10) years from the Grant Date; or
(b) 
The expiration of one (1) year from the date of Participant's termination of
employment with the Company by reason of death or total disability; or
(c) 
The expiration of three (3) years from the date of Participant's termination of
employment with the Company by reason of retirement after age 65 for an
employee, or age 70 for a Director; or
(d) 
The expiration of three (3) months from the date of Participant's termination of
employment with the Company for a reason other than Participant's retirement
after age 65 for an employee or age 70 for a Director, death or disability; or
(e) 
The breach by the Participant of his/her obligations under the provisions of the
Confidential Information set forth in paragraph 6 of this Agreement or the
provisions of the Nonsolicitation of Employees and Customers as set forth in
paragraph 7 of this Agreement.



6.  
Confidential Information



The Contract’s confidentiality provisions are a material part of the
consideration relied upon by UBI in entering into this Contract.  In connection
with Employee’s employment with UBI, Employee will have access to information or
materials of UBI and/or its subsidiaries that are considered trade secret,
confidential and/or proprietary (“Confidential Information”).


(a)
Confidential Information includes but is not limited to information, documents
and material:

 
 
 

--------------------------------------------------------------------------------

 

       
i.
pertaining to customers; potential customers; accounting; costs; supplier lists;
details of any supplier or prospective supplier relationship; client or
consultant contracts; supplier contracts; current, former and prospective
employees; pricing policy; operational method; marketing plan or strategy;
sales, servicing, management or administration; service development or plan;
business acquisition plan; any scientific, technical information, idea,
discovery, invention, design, process, procedure, formula, pattern or device
that is designed or used to give a competitive edge or improvement to UBI and/or
its subsidiaries; any computer software in any form and computer software
methods and techniques or algorithms of organizing or applying the same; and any
specialized equipment, processes and techniques developed to further the
business of the UBI and/or its subsidiaries; or
       
ii.
pertaining to trade secrets as defined in the Restatement of Torts which the
parties accept as an appropriate statement of law; or
       
iii.
of the type described above which UBI or any of its subsidiaries obtained from
another party and which UBI treats as proprietary or designates as confidential,
whether or not owned or developed by UBI or any of its subsidiaries.
   
(b)
Employee shall use Confidential Information only for the benefit of UBI and/or
its subsidiaries and not for Employee’s own benefit.  Employee shall not take
Confidential Information or related materials upon termination of Employee’s
employment.  Employee shall not interfere or attempt to interfere with UBI or
its subsidiaries’ access to Confidential Information.  Employee shall not
destroy Confidential Information in any form, except as permitted by UBI.
   
(c)
Confidential Information shall be disclosed and used only by staff members of
UBI and/or its subsidiaries who have a need to access it in order to do their
jobs, shall be maintained in secure physical locations, and shall not be
disclosed to any other company or person except in connection with the business
activities of UBI and/or its subsidiaries.
   
(d)
Confidential Information created by Employee during Employee’s employment with
UBI that relates to the business of UBI and its subsidiaries (or prospective
business opportunities), or uses by UBI and/or its subsidiaries of Confidential
Information created with resources of UBI and/or its subsidiaries (including
staff, premises and equipment), belongs to UBI.  The term “Confidential
Information” includes copyrightable works of original authorship (including but
not limited to reports, analyses, and compilations, business plans, new product
plans), ideas, inventions (whether patentable or not), know-how, processes,
trademarks and other intellectual property.  All works of original authorship
created during Employee’s employment are “works for hire” as that term is used
in connection with the U.S. Copyright Act.  Employee hereby assigns to UBI all
rights, title and interest in work product, including copyrights, patents, trade
secrets, trademarks and know-how
   
(e)
The confidentiality provisions of this Contract survive termination of the
employment relationship with UBI and shall survive for so long a period of time
as the Confidential Information is maintained by UBI and/or its subsidiaries as
confidential.




 
 

--------------------------------------------------------------------------------

 

 
7.  
Nonsolicitation of Employees and Customers



The Contract’s no solicitation provisions form a material part of the
consideration relied upon by UBI in entering into this Contract. These no
solicitation provisions apply to Employee regardless of whether Employee is
acting on behalf of Employee or a third party.  During the term of Employee’s
employment and for a period of one (1) year after Employee’s last day of
employment, Employee agrees not to, directly or indirectly:


i.  
Induce, influence or solicit any stockholder, director, officer, joint venture,
investor, leaser, supplier, customer or any other person with a business
relationship with UBI and/or its subsidiaries to discontinue or reduce or modify
the extent of its relationship with UBI and/or its affiliates.



Solicit, recruit, encourage, hire, employ or seek to employ, or cause any other
business to solicit, recruit, encourage, hire, employ or seek to employ, or
otherwise induce or influence any current or former employee of UBI and/or it
subsidiaries to reduce, modify or terminate an employment or agency relationship
with UBI and/or its subsidiaries unless the employment relationship between the
employee and UBIT and/or its subsidiaries has been terminated for a minimum of
six (6) months at the time of the solicitation, recruitment or other contact.


8.  
Transferability



The option granted hereunder is non-transferable by the Participant, except as
may be provided for in the Plan. In the event of death, this Option may be
exercised by the beneficiary designated by the Participant on the form provided
by the Company for such purpose.


9.  
Effect of Death, Disability, Retirement and Early Retirement



This Agreement is subject to the provisions of the Plan with respect to the
effect on the Options granted hereunder of the Participant's death, disability,
retirement after age 65 for an employee or age 70 for a Director, or early
retirement.


10.  
Recovery



If the value received by the Participant under this Agreement is later
determined to have been based on statements of earnings, revenue, gains or other
criteria that are later proven to be materially inaccurate, and this arrangement
is determined to be subject to the recovery provisions of Section 111 of
Emergency Economic Stabilization Act of 2008 (“EESA”), as amended by the
American Recovery and Reinvestment Act of 2009 (“ARRA”), the Participant shall
return to the Company the excess of any value received under this Agreement over
the value that would have been received based on an accurate determination of
such criteria.

 
 

--------------------------------------------------------------------------------

 

Binding Effect; Severability


This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and any
permitted assigns. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remainder of this Agreement.








IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
effective as of the Grant Date.




                                                                         
 

 PARTICIPANT:        UNITED BANCORP, INC.              By:        Name:  David
S. Hickman      Title:  Chairman of the Board

 


 
 
 

--------------------------------------------------------------------------------

 
